Wyly, J.
This is a proceeding against the sureties on a twelve months’ bond given for tho purchase of the property attached in suit *189No. 1707 of tlie same title as this suit, which property was sold on twelve months’ credit, on the order of court, pending the litigation in said attachment suit.
The judgment appealed from is not an interlocutory order, which need not he signed; it is a final judgment, and is incomplete without the signature of the judge. Our attention is called to the fact that it is not signed. The judgment is inchoate, and the appeal premature. 20 An. 500, 511, 583.
It is therefore ordered that the appeal herein be dismissed, at appellant’s costs.